RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 



Priority
Priority is claimed to as early as 4/27/2016.



Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group or species is claimed in a national stage application, the requirement for unity of invention is fulfilled only when there is a technical relationship among the group or species of inventions involving one or more of the same or corresponding "special technical features."  The expression “special technical features” means those features defining contributions which each of the claimed groups or species, considered as a whole, makes over the prior art.
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the groups or species are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


Species Restriction
Species election A: types of identifying modules or nodes
Claims 1-10 recite distinct species.  
No claims are generic to this election, however the limitations of any of dependent claims 2-4, 6-7 and 10 may be presented as limitations or as dependent claims of the claims elected here.
Please elect one of these species and associated claims:  
(A.i) as recited in claims 1-4 (withdraw claims 5-10),
(A.ii) as recited in claims 5-8 and 10 (withdraw claims 1-4 and 9) or
(A.iii) as recited in claims 5-7 and 9-10 (withdraw claims 1-4 and 8). 

The above species do not relate to single general inventive concepts under PCT Rule 13.1 because, under PCT Rule 13.2 and based on the current record, they do not clearly recite shared special technical features among the claims of the genus.
Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirement(s) herein must include:
(A) election A of a single species to be examined, one of (A.i) through (A.iii), as described above, even though the requirement may be traversed (37 CFR 1.143). 


Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631